The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2015

                                       No. 04-15-00300-CR

                                       Jose Miguel ROMO,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the County Court at Law No. 11, Bexar County, Texas
                                    Trial Court No. 469039
                      The Honorable Tommy Stolhandske, Judge Presiding

                                          ORDER
         After appellant filed a pro se notice of appeal, his counsel timely filed a motion for new
trial. In the motion, counsel advised that appellant did not understand the nature of his plea or its
consequences. Accordingly, counsel asked the trial court to grant a new trial. On June 1, 2015,
a supplemental clerk’s record was filed in this court. In that supplemental clerk’s record is an
order signed by the trial court granting appellant’s motion for new trial.

       Given the foregoing, it appears appellant’s appeal is now moot. See TEX. R. APP. P.
21.9(b) (stating that granting new trial restores case to its position before trial). We therefore
ORDER appellant to file a written response in the court on or before June 23, 2015 showing
why we should not dismiss the appeal as moot. If appellant does not file a timely, satisfactory
response, we will dismiss the appeal as moot. Id. R. 43.2(f).

       We order the clerk of this court to serve a copy of this order on the trial court, all
counsel, and the court reporter.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court